Citation Nr: 1023972	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-30 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression, PTSD, and 
anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joshua Breisblatt, Law Clerk



INTRODUCTION

The Veteran had active service from December 1968 to July 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from the May 2006, April 2007, and July 
2007 decisions by the Department of Veterans Affairs (VA) St. 
Petersburg, Florida, Regional Office (RO).

The Board notes that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.  As such, based on 
the evidence of record, the Board has recharacterized the 
issue of entitlement to service connection for PTSD as 
entitlement to service connection for an acquired psychiatric 
disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

The issue of entitlement to service connection for an 
acquired psychiatric disorder on the merits is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

1.  The Veteran's claim for service connection for PTSD was 
initially denied by the RO in July 1993.  The Veteran sought 
to reopen his service connection claim for PTSD in July 1995, 
but the RO denied the claim in April 1996 on the basis that 
he failed to submit new and material evidence in support of 
his claim.  

2.  The additional evidence presented since the April 1996 
rating decision is new and material, and does raise a 
reasonable possibility of substantiating the claim for 
service connection for PTSD.



CONCLUSION OF LAW

New and material evidence has been presented to reopen the 
claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

In light of the favorable finding with regard to the issue of 
whether new and material evidence has been submitted to 
reopen the claim for service connection for PTSD, and the 
finding that a remand for additional development of the claim 
on the merits is required, the Board finds that no further 
discussion of VCAA compliance is warranted at this time.

II.  New and Material Evidence

For petitions to reopen a claim based on new and material 
evidence, as here, filed on or after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers; and material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened, and it must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").

If the Board finds that new and material evidence has not 
been submitted, then the     analysis must end, as further 
analysis is neither required nor permitted.  See Barnettv. 
Brown, 83 F.3d 1380, 1383-4.  If, however, there is new and 
material evidence, then VA must reopen the claim and review 
its former disposition.  38 U.S.C.A. § 5108.

The Veteran contends that the RO committed error in refusing 
to reopen and grant his claim for service connection for 
PTSD.  He asserts that the disorder was incurred in service 
as a result of the combat experiences in Vietnam and an 
incident that resulted in the death of a person in Germany.

The Veteran's claim for service connection for PTSD was 
initially denied by the RO in July 1993.  The previously 
considered evidence included the Veteran's service treatment 
records (STRs), which were negative for any references to 
PTSD or any other psychiatric disorder.  Also of record was 
the Veteran's DD Form 214 which reflected that his military 
occupational specialty (MOS) was a general vehicle mechanic.  
His awards and decorations did not include any which are 
awarded exclusively for combat service.  Various other 
service personnel records were also obtained, but again there 
was no mention of combat or any other stressor.  In the RO 
decision of July 1993, the RO noted that there was no medical 
evidence containing a diagnosis of PTSD, no mention of PTSD 
in the STRs, and there was no evidence that the Veteran was 
in combat.  The Veteran was notified of this decision and did 
not appeal within a timely manner.  The July 1993 decision is 
final based upon the evidence then of record.  38 U.S.C.A. § 
7105.  

The Veteran sought to reopen his service connection claim for 
PTSD in July 1995, but the RO denied the claim in April 1996 
on the basis that he failed to submit new and material 
evidence in support of his claim.  Specifically, the RO noted 
that there was no evidence that an alleged in-service 
stressor actually occurred.  The Veteran was notified of this 
decision and did not appeal.  Thus, this decision is final.  
38 U.S.C.A. § 7105.  

The Veteran sought to reopen the current service connection 
claim in September 2005.  The RO denied the claim by way of a 
May 2006 rating decision on the basis that no new and 
material evidence relating to in-service stressors was 
submitted. 

The RO again denied the claim by way of an April 2007 rating 
decision on the basis that although the evidence submitted 
was new, it was not material.  Specifically, the RO stated 
that the lay statements by the Veteran and Dr. A. were new, 
but they did not relate to an unestablished fact necessary to 
substantiate the claim.

The RO again denied the claim in July 2007.  The RO 
acknowledged the Veteran has been diagnosed with PTSD.  
However, the RO noted that the evidence does not show the 
Veteran was in combat or that an in-service stressor 
occurred.  The Veteran timely perfected this appeal.

The RO's April 1996 denial of the Veteran's claim is the most 
recent final and binding decision on this claim, so it marks 
the starting point for determining whether there is new and 
material evidence to reopen this claim.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996) (indicating VA is required to 
review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis to determine whether a claim should be 
reopened and readjudicated on the merits).

Based on the grounds stated for the denial of the claim in 
the RO's April 1996 decision, new and material evidence would 
consist of competent evidence indicating the Veteran's PTSD 
is attributable to his military service - and, in particular, 
to a specific asserted in-service stressor.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

New and material evidence is necessary to reopen the claim.  
The evidence received subsequent to the April 1996 decision 
is presumed credible for the purposes of reopening a claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Regardless of the 
RO's actions, the Board must still determine de novo whether 
new and material evidence has been received.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

During the years since the RO's April 1996 denial of his 
claim the Veteran has submitted evidence of a VA treatment 
note dated in July 1995.  The Veteran was noted to have major 
depression and PTSD.  Also, a VA treatment note from December 
2007 diagnoses the Veteran with PTSD.  In a written statement 
received in February 2006, the Veteran reported a claimed 
stressor from mortar and sniper attacks while in Vietnam. 

In September 2008 the Veteran submitted a written statement 
detailing the stressor that the Veteran says occurred in 
Germany.  The Veteran stated that he was in Germany from 
March 1969 to June 1970 with the 7th Calvary 3rd Infantry 
Division at Sweinfurt Base and that the stressor event 
occurred during a field day during the summer.  This detailed 
information concerning the time he was in Germany, the base 
he was at, the specific unit he was with, and time of year 
has never been stated before by the Veteran.

The Board finds that the evidence added to the file is new 
and material.  The Veteran provided information that has 
never been provided and directly relates to confirming his 
in-service stressor, which was the main reason his claim was 
denied by the RO in April 1996.

For these reasons the Veteran's claim for service connection 
for PTSD is reopened.


ORDER

The claim for service connection for PTSD is reopened.


REMAND

Reopening the claim does not end the inquiry.  The claim must 
be reviewed on the merits to determine whether service 
connection is warranted.  However, the Board finds that 
additional development is needed before a decision can be 
rendered.

At the outset, the Board notes that the Veteran has never 
been provided with notice informing him of what medical and 
lay evidence is necessary to substantiate a service 
connection claim for PTSD particularly.  The requirements for 
a PTSD claim are not the same as those for a general service 
connection claim.  The VCAA letters of record provide some 
discussion on stressors, but they do not clearly delineate 
the requirements for service connection for a PTSD claim.  
Additionally, the Veteran has not been provided VCAA notice 
pertaining to a claim for service connection for a 
psychiatric disorder.  The Veteran is entitled to such 
notice.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
the Veteran's current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R.           § 3.304(f) (2009).

In a VA treatment note dated in December 2007, the Veteran 
was given a diagnosis of PTSD.  As sufficient information has 
been provided, the RO/AMC should contact the Joint Services 
Records Research Center (JSRRC) in an attempt to verify the 
Veteran's stressor.  If, and only if, the Veteran's claimed 
stressor is verified through official sources or otherwise 
considered corroborated, the RO/AMC should schedule the 
Veteran for a VA psychiatric examination to determine whether 
the Veteran suffers from PTSD as a result of a verified or 
corroborated stressor.

Additionally, a new VA psychiatric examination is required 
due to the fact that the Veteran has been diagnosed with 
other acquired psychiatric disorders including major 
depression and anxiety.  Also, the Veteran's lay statements 
discuss how these feelings of anxiety and depression began in 
service.  If the Veteran is found to currently have another 
acquired psychiatric disorder, the examiner should provide an 
opinion as to whether it is more likely than not, less likely 
than not, or at least as likely as not, that any current 
disability found during the examination had its clinical 
onset during service or is related to any in-service disease, 
event, or injury.   

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992) (VA treatment records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes what 
medical and lay evidence is needed to 
substantiate a service connection claim 
for PTSD and for a psychiatric disorder.

2.  In response to this notice, afford the 
Veteran an opportunity to submit or 
identify any evidence pertinent to his 
psychiatric disorder claim.

3.  The RO/AMC should obtain and associate 
with the claims file any treatment records 
identified by the Veteran and recent VA 
treatment records.

4.  Contact the JSRRC for verification of 
the Veteran's stressor of witnessing the 
death of a soldier in Germany between 
March 1969 to June 1970 with the 7th 
Calvary 3rd Infantry Division at Sweinfurt 
Base sometime during the summer months.  
If it is determined the Veteran has not 
supplied the level of detail and 
information required for a meaningful 
search for corroborating evidence by the 
JSRRC, then there needs to be some express 
indication of this in the record and the 
Veteran appropriately notified.

5.  Upon completion of the above 
development, determine based on the 
complete evidence of record whether the 
Veteran's PTSD stressor has been 
objectively verified.

6.  If any stressor is confirmed, schedule 
the Veteran for a VA psychiatric 
examination.  The claims file, a separate 
copy of this remand, and a list of the in-
service stressor(s) found to be 
corroborated by the evidence, must be 
provided to the examiner for review, the 
receipt of which should be acknowledged in 
the examination report.  

The examiner must first determine whether 
the Veteran currently has an acquired 
psychiatric disorder, to include PTSD 
according to the requirements of DSM-IV, 
anxiety disorder,  or major depression.   

If the Veteran does have the appropriate 
PTSD diagnosis, the examiner should also 
determine whether any in-service 
stressor(s) found to be established by the 
evidence is the cause of this condition.  
The examiner must be instructed that only 
the events objectively verified may be 
considered as valid stressors and have the 
examiner specify the stressor(s) that 
provided the basis of the diagnosis.

If the Veteran is found to currently have 
another acquired psychiatric disorder, the 
examiner should provide an opinion as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current disability found 
during the examination had its clinical 
onset during service or is related to any 
in-service disease, event, or injury.  The 
Veteran's active military service was from 
December 1968 to July 1971.  

7.  Thereafter, the claim should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the opportunity to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


